Citation Nr: 1230808	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-08 161	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for right C5-C6 radiculopathy.  

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1970, in addition to verified periods of active duty for training from May 10, 1986 to May 18, 1986; from March 7, 1987 to March 31, 1987; and on September 12, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of history, in April 2010, the Veteran's appeal was remanded by the Board to the RO for the purpose of scheduling the Veteran for a hearing before a Veterans Law Judge (VLJ).  In October 2010, the Veteran testified before the undersigned VLJ sitting at the Atlanta RO.  In a subsequent decision in March 2011, the Board denied in part, reopened in part, and remanded in part the issues on appeal.  

Thereafter, in a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection and assigned a 30 percent rating for major depressive disorder claimed as posttraumatic stress disorder (PTSD), granted service connection and assigned staged ratings of 10 percent and 20 percent for degenerative disc disease of the thoracolumbar spine (claimed as residuals of lumbosacral strain and thoracic spine), and granted service connection and assigned a 10 percent rating for degenerative disc disease of the cervical spine (claimed as neck pain).  Thus, the benefits sought on appeal for service connection for a lumbar spine disability; for a thoracic spine disability; for a cervical spine disability; and for a psychiatric disorder, to include PTSD, have been granted.  The Veteran has not appealed the ratings or effective dates assigned to these now service-connected disabilities.  Therefore, these issues are no longer in appellate status.  

With regard to the remaining issues on appeal, in a June 2012 Supplemental Statement of the Case, the AMC continued to deny the Veteran's claims for service connection for a left shoulder disability; for a left leg disability; for right C5-C6 radiculopathy; and for diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides.  Thereafter, the Veteran's appeal was returned to the Board, and he was notified of this fact in August 2012.  


FINDING OF FACT

On August 23, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the remaining issues on this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 23, 2012, the Board received a statement dated on August 20, 2012 from the Veteran.  In that document, the Veteran expressed satisfaction with the AMC's decision granting one or more of the claims on appeal.  He stated that he wished to withdraw the issues that remained in appellate status.  

Accordingly, the Board finds that the Veteran has effectively withdrawn his appeal as to the remaining claims for service connection for a left shoulder disability; a left leg disability; right C5-C6 radiculopathy; and diabetes mellitus, type II, to include as secondary to in-service exposure to herbicides.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues remaining on appeal, and they are dismissed.


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


